Citation Nr: 0924324	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in March 2008, and a 
substantive appeal was received in May 2008.

Please note this appeal has been advanced on the Board's 
docket, due to the Veteran's advanced age, pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A November 1995 RO rating decision denied entitlement to 
service connection for bilateral hearing loss; the Veteran 
was notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's November 1995 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for bilateral 
hearing loss, and raises a reasonable possibility of 
substantiating the claim.

3.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to such service.




CONCLUSIONS OF LAW

1.  The November 1995 rating decision which denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's November 1995 determination, and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements, however, may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2006.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and also provided 
information regarding disability ratings and effective dates.  
The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice did not comply with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), given  that the Board finds 
that the evidence is sufficient to reopen the claim, the 
Board finds that further analysis is rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are 
private medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in March 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In June 
2009, the Informal Hearing Presentation, submitted by the 
Veteran's representative, contended that the VA examiner 
flagrantly disregarded the medical evidence of record.  The 
Board notes that the VA examiner reviewed the Veteran's 
claims file for audiometric data and summarized the Veteran's 
medical record; therefore, the Board finds that the VA 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
incurred during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The lack of any evidence that a claimant exhibited hearing 
loss during service is not fatal to a claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
October 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Factual Background and Analysis of New and Material Evidence 

In June 1995, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  In support of 
his claim, the evidence of record contained the Veteran's 
service medical records and private treatment records.  
Service treatment records do not show complaints of hearing 
loss.  During a service medical examination in January 1968, 
the Veteran's hearing was clinically evaluated as normal.  In 
the June 1995 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss on the basis 
that there was no finding of a hearing loss for VA purposes 
in service or to a compensable degree within one year of 
service separation.  The Veteran was informed of the decision 
and of his appellate rights with respect thereto, but he did 
not file a timely notice of disagreement.  Therefore, the 
appeal became final.  38 U.S.C.A. § 7105(c).  Accordingly, 
service connection for bilateral hearing loss may be 
considered on the merits only if new and material evidence 
has been received since the time of the June 1995 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 2006, the Veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss.  
In support of his claim, he submitted statements from fellow 
servicemembers, an operation report from a Naval Regional 
Medical Center, and private medical records which showed 
treatment for his ears and hearing loss.  The private 
treatment records show a current diagnosis of bilateral 
sensorineural hearing loss, and the Veteran's doctor 
indicated that his hearing loss has been present and 
progressive over many years, and was aggravated by recurrent 
infections during service.

The evidence submitted since the June 1995 rating decision is 
new to the record, and is material as it shows that the 
Veteran currently has bilateral hearing loss.  As the 
Veteran's claim was previously denied due to lack of a 
showing a current disability, the Board has determined that 
the above evidence is new and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.  The claim 
of service connection for bilateral hearing loss, therefore, 
is reopened.  38 U.S.C.A. § 5108.  

Factual Background and Analysis of Service Connection

In this case, the Veteran contends that he is entitled to 
service connection for a current bilateral hearing loss as a 
result of acoustic trauma experienced during active duty.  In 
his October 2006 statement, he reported that he first 
incurred significant noise exposure while a spotter for the 
LSO on the flight deck, that his exposure to loud noises 
continued throughout service, that he had an on-going problem 
with ear infections, and that he was required to undergo 
surgery (right type I tympanoplasty) as a result of his 
constant ear infections.

The Board initially finds that sufficient evidence is not of 
record evidencing that he served in combat; therefore, 38 
U.S.C.A. § 1154(b) (West 2002) is not applicable.  Even 
assuming that the Veteran was exposed to acoustic trauma 
during service, such experience does not inevitably equate to 
hearing loss.  

Service treatment records show that the Veteran underwent 
service medical examinations in October 1948, October 1951, 
November 1956, August 1962, August 1964, May 1966, and 
January 1968, which all clinically evaluated the Veteran's 
ears as normal.  The Veteran noted on his August 1964 Report 
of Medical History, which is typically completed in 
connection with service examinations, that he has had running 
ears.  The physician's summary and elaboration of all 
pertinent data stated that the Veteran had an ear infection 
as a child, and noted that it was asymptomatic.  Another 
Report of Medical History (undated, but from 1953 or later), 
showed the Veteran stating that he has had ear trouble and 
running ears.  The physician's summary and elaboration stated 
that the Veteran has draining ears after swimming.  Service 
treatment records do not reference any diagnosis or treatment 
for hearing loss or ear infections; however, the records 
document treatment for various other complaints.

Service treatment records show that the Veteran underwent an 
audiological examination in January 1968.  The audiological 
evaluation showed puretone thresholds, in decibels, as 
follows:

Hertz 	500	1000	2000	3000	4000	
Right	10	20	0	5	10
Left	10	15	-5	0	10

The first post-service medical evidence of the Veteran's 
claimed hearing disability is shown from two audiological 
examinations administered in May 1978 and October 1978.  The 
RO conceded that the results from the audiological 
examinations showed that the Veteran had a current hearing 
loss disability for VA purposes, with the May 1978 
examination evidencing a hearing loss for the right ear only 
and the October 1978 evidencing a hearing loss for the left 
ear.  This assessment did not address the etiology of the 
Veteran's bilateral hearing loss.

The Veteran underwent an operation at a Naval Regional 
Medical Center in September 1978 for a right eardrum 
perforation.  The operation performed was a right type I 
tympanoplasty.  A long history of a perforation of the 
Veteran's right eardrum was noted, however, the etiology was 
unknown.  No complications were noted after the procedure.

In March 2007, a VA examination was administered in 
connection with this appeal.  The examiner reviewed the 
Veteran's claims file.  During this examination, the Veteran 
complained of bilateral hearing loss.  The Veteran reported 
that during service he had many ear infections, and that his 
ears were cleaned with a syringe due to wax.  The Veteran 
further reported bilateral tinnitus, which had been very 
longstanding, and was very occasional, but the etiology was 
unknown.  The Veteran's word recognition scores using the 
Maryland CNC Test were 100 percent for the right ear and 96 
percent for the left ear.  



The audiological evaluation showed puretone thresholds, in 
decibels, as follows:

Hertz 	500	1000	2000	3000	4000	
Right	30	35	35	30	35
Left	25	30	20	30	40

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes 
in both ears.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examiner concluded 
that the Veteran's bilateral hearing loss was not caused by 
his time in the military, given that the audiological 
examination from January 1968 (the examiner incorrectly 
referred to the Veteran's last in-service audiological 
examination as occurring in November 1968 instead of January 
1968) showed that his hearing was within normal limits, and 
the fact that service treatment records did not evidence ear 
infections, treatment for ear infections, or perforations.  
Furthermore, the examiner based her conclusion on the fact 
that perforation was not discovered and treated until ten 
years after leaving active service. 

Private medical records evidence treatment for the Veteran's 
ears and hearing loss.  A private audiological examination 
from June 2007 showed a current diagnosis of bilateral 
sensorineural hearing loss.  The Veteran reported that 
conversation is difficult to understand.  The examiner noted 
that the Veteran has a perforation in the right tympanic 
membrane repaired in 1978, but there were no records 
available that showed the exact time of occurrence of the 
perforation.  The examiner opined that it was quite likely 
that the perforation occurred during the infections while the 
Veteran was in service.  The examiner indicated that the 
Veteran's hearing loss had been present and progressive over 
many years, and was aggravated by recurrent infections during 
service.  The examiner diagnosed the Veteran with chronic 
otitis media right ear and bilateral sensorineural hearing 
loss.  However, the examiner's opinion was based on the 
Veteran's unconfirmed medical history, including his claimed 
recurrent ear infections during service.  Furthermore, it 
appears that the examiner did not review the Veteran's claims 
file.

VA received statements from the Veteran's fellow 
servicemembers in October 2006.  They reported that the 
Veteran spoke louder than others, that he did not notice 
people speaking to him when his head was turned, and that he 
was asked to lower the volume to the radio and record player.

There is no objective medical evidence of record documenting 
the Veteran's hearing acuity following service until his 1978 
audiological assessments, which did not address the etiology 
of the Veteran's bilateral hearing loss.  The lack of any 
post-service treatment until approximately ten years after 
leaving active duty is probative to the issue of chronicity 
of the disability.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board notes that the results from the May 1978, October 
1978, and VA's March 2007 examinations show that the Veteran 
has a current hearing loss disability for VA purposes in both 
ears.  However, the examinations from 1978 did not address 
the etiology of the Veteran's bilateral hearing loss.  
Moreover, it appears that the private examiner's opinion was 
based on a mere recitation of medical and service history by 
the Veteran himself without independent review of the 
pertinent evidence.  Furthermore, the VA examiner reviewed 
the claims file and considered the pertinent medical evidence 
prior to concluding that the Veteran's bilateral hearing loss 
was not related to his military service.  

The Board has the authority to discount the weight and 
probity of evidence in light of its inherent characteristics 
and its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons 
discussed in the preceding paragraph, the Board assigns more 
probative value to VA's March 2007 opinion than to the 
private medical examiner's June 2007 opinion, particularly as 
the VA examiner had access to and considered the pertinent 
medical evidence.

Although the Veteran and his fellow servicemembers attempt to 
link his current bilateral hearing loss to service, as lay 
persons, they are not competent to opine on medical matters 
such as the etiology of medical disorders.  Accordingly, 
these lay statements as to etiology are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  To the extent these statements intend to suggest 
that the Veteran has had bilateral hearing loss since 
service, the Board finds their accounts to be inconsistent 
with the other evidence of record, including the length of 
time between active duty and the Veteran's first objective 
medical evidence of bilateral hearing loss in the late 1970s 
(approximately ten years).

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against service connection 
for the Veteran's bilateral hearing loss.  The evidence 
against such a link includes the long period of time between 
service and the initial documentation of bilateral hearing 
loss, and the opinion from VA's March 2007 examination.  The 
evidence in favor of such a link are the statements from the 
Veteran and fellow servicemembers, and the private medical 
opinion, which the Board has found to be unpersuasive in 
light of the other evidence of record.

The Veteran has requested application of the doctrine of 
reasonable doubt, but the Board stresses to the Veteran that 
reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  In this regard, 
the March 2007 examiner opined that the Veteran's time in the 
military did not cause the onset of sensory hearing loss.  
The Board had considered the statement from the Veteran and 
his fellow servicemembers and the private medical records, 
but the Board is unable to find that this evidence is 
sufficient to place the negative evidence and the positive 
evidence in a state of equipoise.

The question of the etiology of the Veteran's hearing loss is 
a medical question which must be addressed by medical 
personnel.  In this case, the most probative medical evidence 
which addressed this question is the March 2007 VA 
examination, which concluded that the Veteran's hearing loss 
is not causally related to service.  The VA examiner was 
aware of the Veteran's service treatment records and lack of 
post-service medical records showing hearing loss for many 
years after service, and the examiner articulated these 
established facts in the rationale for the opinion.  The 
private opinion appears to be based on history reported by 
the Veteran to the private examiner which is inconsistent 
with the medical evidence in the claims file.  In other 
words, it appears that the private opinion was based on an 
inaccurate factual predicate.  As such, the Board Board views 
the private opinion as having less probative value than the 
VA opinion.  As a result, the VA opinion is more persuasive 
than the private opinion. 

The Board acknowledges the Veteran's contentions and 
understands his strong belief that his hearing loss is due to 
his service.  However, after considering the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


